IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

YULEIDIS VEGA,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-4354

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION AND
SEABOARD MARINE LTD.
INC.,

      Appellees.

_____________________________/

Opinion filed December 9, 2015.

An appeal from an order of the Reemployment Assistance Appeals Commission.
Frank E. Brown, Chairman.

Yuleidis Vega, pro se, Appellant.

Norman A. Blessing, General Counsel, Reemployment Assistance Appeals
Commission, Tallahassee, for Appellee.



PER CURIAM.

      DISMISSED. Durando v. Palm Beach County, 719 So. 2d 1258 (Fla. 1st

DCA 1998).

ROWE, OSTERHAUS, and WINOKUR, JJ., CONCUR.